


110 HRES 662 IH: Supporting the goals and ideals of National

U.S. House of Representatives
2007-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 662
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2007
			Ms. Hooley submitted
			 the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of National
		  Assisted Living Week.
	
	
		Whereas approximately one million people live in assisted
			 living across the United States;
		Whereas the first of seventy-seven million Baby Boomers
			 will begin to reach retirement age in 2011;
		Whereas an estimated 36,000 facilities provide the
			 assisted living services used by the elderly and those with disabilities in the
			 United States;
		Whereas assisted living is a long-term care service that
			 fosters choice, dignity, independence, and autonomy for the elderly and people
			 with disabilities across the United States; and
		Whereas National Assisted Living Week highlights the
			 privilege, value, and responsibility of passing the legacies of the lives of
			 the elderly and those with disabilities down through the generations that care
			 for and love them: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of National Assisted Living Week; and
			(2)urges all people
			 of the United States—
				(A)to visit friends
			 and loved ones who reside at assisted living facilities; and
				(B)to learn more
			 about assisted living services, including how assisted living services benefit
			 communities in the United States.
				
